Opinion issued April 18, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00642-CV
                            ———————————
                    SHAWNERVIN T. BRAGGS, Appellant
                                        V.
                    ERIC MATTHEW SONGER, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-44238


                          MEMORANDUM OPINION

      Appellant Shawnervin T. Braggs appeals from an order denying an

application for a temporary restraining order. We dismiss.

      Appellate courts generally have jurisdiction to review final judgments. See

Jack B. Anglin v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992). Appellate courts are
granted jurisdiction to consider appeals of interlocutory orders if a statute explicitly

provides jurisdiction. See Vo. v. Harris Cty. Toll Rd. Auth., No. 01–16–00976–CV,

2017 WL 1230595, at *1 (Tex. App.—Houston [1st Dist.] April 4, 2017, no pet.)

(citing Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998)); TEX. CIV. PRAC. &

REM. CODE § 51.014. A court generally lacks jurisdiction over an appeal from denial

of a temporary restraining order unless the order actually denies a temporary

injunction. See Vo, 2017 WL 1230595, at *1. Here, the order clearly denies only a

request for a temporary restraining order.

      This Court issued a notice to appellant advising him that we would dismiss

the appeal for want of jurisdiction unless he filed a response within 10 days,

establishing that this court had jurisdiction. See TEX. R. APP. P. 42.3. Appellant filed

no response.

      Accordingly, we dismiss this appeal for lack of jurisdiction. See TEX. R. APP.

P. 42.3, 43.2(f). Any pending motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




                                             2